UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4687


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLIE VAYSHONE GREEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00163-FDW-1)


Submitted:    May 26, 2009                  Decided:   June 15, 2009


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Mark A. Jones,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charlie       Vayshone      Green      appeals      the      district    court’s

order    revoking       his     term    of    supervised        release,         imposing    a

sentence    of    two    and     one-half       months     of   incarceration         to     be

followed     by       sixty-nine       months      of    supervised         release,        and

imposing a special condition of supervised release that Green

have no contact with his mother unless approved by the probation

officer.     We conclude that the district court did not abuse its

discretion, and affirm.

            On appeal, Green first argues that the district court

abused     its    discretion       in    concluding          that     he     violated       the

conditions       of    his     supervised         release.          At     the    revocation

hearing,     counsel      stated       that     Green     admitted         the   violation.

Although Green stated that he understood the requirement that he

report to a residential reentry center was optional, our review

of the record convinces us that the district court did not abuse

its discretion in concluding otherwise.

            Green also argues that the district court erred in

imposing    the       special    condition        of    supervised       release     without

providing advance notice of its intent to do so, and that it

abused its discretion in imposing the condition.                            Green did not

object to the lack of prior notice by the district court, and

thus his assertion of error is reviewed under the plain error

standard.        See Fed. R. Crim. P. 52(b); United States v. Olano,

                                              2
507 U.S. 725, 731-32 (1993).                     We conclude that the district

court   did     not   err,   as     there    is    no    explicit   requirement     for

advance notice of a special condition of supervised release.

              Green next asserts that the district court abused its

discretion in imposing the special condition that he have no

contact with his mother without prior approval by the probation

officer.      Our review of the record leads us to conclude that the

district      court    complied      with    the       requirements   of    18   U.S.C.

§ 3583(d) (2006), and otherwise did not abuse its discretion in

imposing this condition.

              Green’s final argument is that counsel was ineffective

in failing to object to the imposition of the special condition

of    supervised      release.       Claims       of    ineffective   assistance     of

counsel are generally not cognizable on direct appeal.                           United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                         Rather, to

allow for adequate development of the record, a defendant must

bring his claim in a 28 U.S.C. § 2255 (2000) motion.                         See id.;

United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                            An

exception       exists     when     the     record       conclusively      establishes

ineffective assistance.             United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999); King, 119 F.3d at 295.                        Our review of

the    record    reveals     that    it     does   not     conclusively     show   that

counsel was ineffective.             We therefore decline to consider this

argument on appeal.

                                             3
           Accordingly, we affirm the district court’s order.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4